This case comes before the court on defendant’s request, filed April 7, 1978, pursuant to Hules 53(c)(2)(i) and 53(c)(3), for review by the court of an order of the trial judge, having been considered, together with plaintiffs’ response and defendant’s supplement, without oral argument. Upon consideration thereof, the court concludes that the trial judge has discretion whether to reopen proof after closing it, if sufficient cause is shown. As he explains in his order, his grounds for refusing to do so here, seem such as a reasonable trial judge might deem decisive. See, generally, General Electric Co. v. United States, 189 Ct. Cl. 116, 416 F. 2d 1320 (1969); Kaiser Aluminum Corp. v. United States, 187 Ct. Cl. 443, 409 F. 2d 238 (1969) (concurring opinion).
it is therefore ordered that defendant’s said request for review, filed April 7, 1978, be and the same is denied.